Winslow, C. J.
The appellant railway company claims a reversal (1) because it was not under the Workmen’s Compensation Law at the time of the injury, and (2) because the claimant was engaged in interstate commerce at the time and hence the Compensation Law does not apply under the terms of sub. (3), sec. 2394 — 8, Stats. These contentions will be briefly considered.
1. The Workmen’s Compensation Law at the time of the accident provided in substance that on and after September 1, 1913, every employer of four or more employees should be deemed to have elected to accept the law unless prior to that date he had filed a notice of his election not to accept the law.
The claim is made in the present case that such a notice was filed, but the evidence is undisputed to the effect that the only notice filed was a notice dated August 30th, mailed at Superior September 2d, and received by the Commission September 3, 1913. By no stretch of the imagination can this be called a notice filed “prior” to September 1st. Statutes allowing amendment in court proceedings have not the remotest application. The legislature has definitely fixed the time when the act in question must be done and the court is powerless to extend it.
It is argued that if the notice was not effective as an elec- ' tion it should be construed as a withdrawal under the provisions of the Compensation Law which allow an employer to withdraw himself from the operation of the law at the end of the year. The notice says simply that the railway company “elects not to accept the provisions” of the law. Non constat that it wished to withdraw when it ascertained that its notice of nonacceptance was filed too late. To construe it as a withdrawal would be doing violence to plain language. It says no such thing.
2. Many cases, state and federal, are cited to us upon the *162question whether King was engaged in interstate commerce at the time of the accident. To review them would be of no use and would but add confusion to a subject already sufficiently confused. The supreme court of the United States is, of course, the final authority on the subject, and the two most recent cases on the subject which are cited to us are Shanks v. D., L. & W. R. Co. 239 U. S. 556, 36 Sup. Ct. 188, and Chicago, B. & Q. R. Co. v. Harrington, 241 U. S. 177, 36 Sup. Ct. 117.
In the first case namfed the injured employee was injured while altering the location of an overhead counter-shaft in the repair shop of the company where locomotives of the company engaged in both interstate and intrastate transportation were repaired. In the second case named the employee was injured in removing coal from storage tracts to coal chutes where it was to be put into locomotives for use iu hauling interstate trains.
In both cases the court said that the employee at the time of the injury must be “employed in interstate commerce” and that the true test of such employment is, “Was the employee at the time0 of the’injury engaged in interstate transportation or iu work so closely related to it as to be practically a part of it ?” In each case it was held that the employee was not so engaged. Applying the test laid down in those eases to the present case it seems qxiite certain to us that King does not answer its calls. It is true that the business of the Great Northern Railway Company is almost entirely interstate business and that its state business is absolutely trifling in comparison, nevertheless it transacts both interstate and intrastate business; and where this is the case we see no logical line that can be drawn based on the relative amount of the intrastate business which is done.
We are well satisfied that King’s appeal is ineffective, even if we were of opinion that the Commission and the trial court erred in not awarding compensation on the basis of a *163total loss of vision. We are not to lie understood as intimating any such opinion.
The Compensation Law seems to ns to contemplate that so far as an award is against the contentions of either party it is conclusive and final unless that party appeals. Sec. 2394 — 19, Stats., says that the findings of fact, in the absence of fraud, shall be conclusive, and the award subject to review only when the aggrieved party within twenty.days commences an action against the commission and the adverse party to review the award, in which action the complaint shall state the grounds on which the review is sought, and the commission shall serve its answer within twenty days after service of the complaint. No mention is made in the statute of any such thing as a counterclaim or cross-complaint, and we think it clear that the intent of the statute was to limit the contest in the circuit court to the claims made by the aggrieved party who has commenced his action. Of course, if both parties feel dissatisfied and commence separate actions the two actions should doubtless be consolidated and tried together.
A somewhat similar question was presented in the case of Appleton W. W. Co. v. Railroad Comm. 154 Wis. 121, 142 N. W. 476, with regard to actions brought to review the orders of the Railroad Commission, and it was there held that there was no trial de novo of the whole matter, but only examination and decision of the specific . claims of error made by the plaintiff. The statutes are quite different, it is true, but the cases seem analogous.
By the Court. — Judgment affirmed on both appeals without costs.